Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered.
 
Claims Status:
	Claims 1-25 are cancelled.
	Claims 26-51 are pending. There are no claim amendments.

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132, amendments and arguments filed 10/6/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-51 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for treating a patient suffering from mild, moderate or severe haemophilia A. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
Let the Examiner be clear: Applicant is not enabled for treating a patient suffering from mild, moderate or severe haemophilia A as instantly claimed.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.

1) Scope or breadth of the claims 
Applicant is purporting to treat mild, moderate or severe haemophilia A by administration of a composition consisting of a colloidal particle said colloidal particle consisting of about 0.5 to 20 mole percent of a first amphipathic lipid derivatized with a biocompatible hydrophilic polymer and a second amphipathic lipid, wherein the composition is formulated as a buffered aqueous formulation or said colloidal particle consisting of about 0.5 to 20 mole percent of a first amphipathic lipid derivatized with a biocompatible hydrophilic polymer, a second amphipathic lipid and a non-ionic surfactant, wherein the composition is formulated as a buffered aqueous formulation and does not contain any pharmaceutical active agent or exogenous protein.

2) Nature of the invention 
The nature of the invention is directed to compositions comprising the colloidal particles of the invention may be used in the treatment of a disease in a subject characterized by insufficient levels of an endogenous factor or hormone in the subject. The compositions of the present invention therefore provide for the protection and prolongation of the activity of an endogenous biologically active polypeptide or protein. (Instant specification page 4, lines 1-8).

3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). In the instant case the ordinary artisan is a medical artisan specializing in treatment of hemophilia.

4) State of, or the amount of knowledge in, the prior art
Yatuv et al. teach that: “Approximately 40% of hemophilia patients have a severe form of the disease, defined as having less than 1% (0.01 IU/ml) of normal factor activity.” (Page 581 Introduction). Yatuv et al. teach that Hemophilia is treated by supplying patients with the missing coagulation factor (FVIII or FIX) (Hemophilia therapy page 582 in: Yatuv et al. (International Journal of Nanomedicine 2010;5:581-591; IDS filed 8/11/21). (See also Figures 1 and 4; and PEGLip-formulated FVIII through PEGLip-formulated FVIIa; beginning on page 584-590). Thus, hemophilia patients are deficient in coagulation factors and the conventional treatment is to replace those missing factors.
Baru et al. teach that the way to prolong exogenous FVIII circulation time and haemostatic efficacy is to formulate it with PEGylated liposomes (Summary in: Baru et al. Thromb Haemost 2005;93:1061-8; IDS filed 12/7/20 reference CA). Baru et al. teach that to make the complex, the PEG liposome is incubated in concentrated FV III for 10-20 minutes (Page 1062, left column Formulation of FVIII and liposomes). Baru et al. teach that the PEGylated liposomes have no activity and have no indirect effect in the clotting assays (Table 1 and page 1064, right column In vitro characterization of PEGlip-FVIII). Thus, there is no expectation that administration of PEGylated liposomes will treat patients suffering from haemophilia.
The art of Baru et al. (US 20070167359; IDS filed 12/7/20 reference AH) teaches method of treating patients with blood clotting factor disease (hemophilia) with a composition comprising a therapeutically effective amount of a protein or polypeptide and colloidal particles of an amphiphilic lipid derivatized with a biocompatible hydrophilic polymer (claims 28-52). 
Palchetti et al. (Biochimica et Biophysica Acta 216;1858:189-196 available online 11/2015; IDS filed 12/7/20 reference CG) teaches that PEGylated liposomes following systemic administration get covered by a corona of proteins (Abstract) and name 25 of the most abundant proteins (page 194, Table 1). Thus, upon administration the PEGylated liposomes are naturally coated with blood components. Please note MPEP 2131.01 III: Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date.

5) Level or degree of predictability, or a lack thereof, in the art
The instant application is directed to physiological processes. MPEP 2164.03 states: “In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”

6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  All Applicant has done is hypothesize that: “…it is believed that that the colloidal particles used in accordance with the present invention can potentiate the activity of a factor or hormone in a subject. In many diseases, the symptoms of the disease can be manifested when a subject has sub-optimal levels of the factor or hormone.” (page 8, lines 19-21 of the instant specification). This appears to be contrary to the conventional wisdom in the treatment of haemophilia patients. The conventional wisdom in the art is that haemophilia patients are deficient in blood clotting factor(s) and therefore the conventional therapy is to replace those factors. The instant method does not replace those factors but, in fact, would appear to administer a sink that can complex any remaining factors in the patient which would appear to only make the condition worse. The conventional wisdom would be that upon administration of the PEGylated liposomes, they would be covered with factors, proteins and hormones adsorbed to the surface thus removing the already sub-optimal amount of those components and consequently making the disease worse rather than improved. Thus, there is sufficient reasonable doubt that the proposed method works as Applicant thinks it might work. The problem with the instant application is that Applicant has at best a hypothesis the method works as claimed and is a starting point for more research. However, these general ideas may or may not be workable without more.
Applicant states: “The present inventors have surprisingly found that formulations of colloidal particles (liposomes) derivatized with a biocompatible polymer can be successfully administered and achieve a therapeutically effective dose in a subject.” (Page 8, lines 8-10). However, that assertion is premature because there is no data to substantiate it with regard to treating haemophilia A. Applicant appears to be assuming that the colloidal particles are going to preferentially complex with what little endogenous Factor VIII present in haemophilia patients exists where the art teaches that all sorts of blood components complex such colloidal particles. Thus, there is great skepticism that administration of the colloidal particles will even complex any endogenous Factor VIII present in haemophilia patients that would make any difference in treating the condition. Furthermore, the art of Baru et al. measured the activity of PEGylated liposomes and found that PEGylated liposomes alone have no activity and have no indirect effect with respect to clotting.

7) Presence or absence of working examples
The specification provides a prophetic example. Example 3 states: “The test subject is dosed in order to potentiate the effects of endogenous Factor VIII in mild to moderate haemophilia A.” Various assays and evaluations are suggested. However, this merely represents a wish or plan for future research to see if the instant method actually works.

8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
Based upon the knowledge in the prior art, there is no expectation that administration of colloidal particles, such as PEGylated liposomes, will treat patients suffering from haemophilia A. The Examiner has established on the record a reasonable basis for questioning the adequacy of the disclosure to enable a person of ordinary skill in the art to make and use the claimed invention without resorting to undue experimentation. It is incumbent on the applicant to factually demonstrate that his or her application disclosure is in fact sufficient. See MPEP 2161.01 III.
The enablement requirement is not satisfied.
MPEP 2164.08 states: “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” MPEP 2164 states: “A patent claim is invalid if it is not supported by an enabling disclosure.”
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
In In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)”.
MPEP 2103(I)(A): “The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or concept, or is simply a starting point for future investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).”
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” This has not been done and consequently the enablement requirement is not satisfied.
In conclusion, after consideration of each of the above factors, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to reasonably and accurately determine whether the method of the instant application does in fact treat a patient suffering from haemophilia A especially when Applicant has not provided any data with respect to actual treatment and the art explicitly teaches that colloidal particles such as PEGylated liposomes have no clotting activity. Fundamental information is lacking to practice this invention. In other words, Applicant has a vague idea contrary to the conventional wisdom and is leaving it to others to figure out how to make it work if it works at all. That is not sufficient to satisfy the enablement requirement.
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” This has not been done and consequently the enablement requirement is not satisfied.
Response to Declaration and Arguments:
The Declaration by Dr. Richard Garraway has been carefully considered. The Declaration under 37 CFR 1.132 filed 10/6/22 is insufficient to overcome the rejection of claims 26-51 based upon 35 USC 112 first paragraph as set forth in the last Office action because:  The Declaration data does not demonstrate enablement for treating a patient suffering from mild, moderate or severe haemophilia A. In Example 1, the Declaration administered PEGLip liposomes to male FVIII knock-out haemophilia A mice pre-treated with 35 IU/kg recombinant FVIII as a mimic for mice with low endogenous levels of FVIII. While the Declarant did not specific what ‘normal’ levels of FVIII might be in a mouse, the Examiner will take the Declarant’s word that this represents a low endogenous level of FVIII. Samples were taken at various time points from 0.083 hours to 18 hours and FVIII plasma activity was determined (Table 2) and graphed (Figure 1). The Declarant asserts that the “PEGLip group exhibited increased the maximum observed FVIII activity (Cmax), increased the area under the FVIII activity-time curve (AUC(0-t)), and increased the elimination half-life (tl/2), compared to the control group (comparison ratio> 1 compared to citrate control group).” And that: “The person skilled in the art would interpret this data to illustrate the results of the claimed invention with respect to the Cmax of FVIII already circulating in the blood stream. The increase in the Cmax of FVIII already circulating in the blood stream may be explained by PEGLip and Flex PEGLip binding to FVIII in circulation and offering protection from systemic clearance, thus increasing FVIII activity at early time points, increasing the area under the FVIII activity-time curves and increasing the elimination half-life of FVIII.” In Example 2, PEGLip liposomes were administered to male FVIII knock-out haemophilia mice pre-treated with 6 IU/kg recombinant FVIII. Samples were taken and FVIII plasma activity was determined (Tables 3 and 4) and graphed (Figure 2). The Declarant asserts that: “…the PEGLip group exhibited increased the maximum observed FVIII activity (Cmax) and increased the area under the FVIII activity-time curve (AUC(O-t)), compared to the control group (comparison ratio> 1 compared to citrate control group). When haemophilic mice were pre-treated with FVIII to mimic mice with low endogenous levels of FVIII, there was an increase in the initial maximum apparent FVIII activity, as measured by a chromogenic assay. The increase led to an improvement in pharmacokinetic parameters which could not have been caused by analytical artifact. The result suggests that PEGLip is able to find and bind to circulating FVIII and, thus, to treat haemophilia A.” 
Respectfully, the Examiner does not agree with the Declarants analysis and conclusions for the following reasons. Dr. Garraway’s statement that the results suggest PEGLip is able to find and bind to circulating FVIII and, thus, treat haemophilia A is supported by neither persuasive reasoning nor citation to documentary evidence. The essential information to bridge the binding of circulating FVIII to treating haemophilia A is lacking. At best, the Declaration data has shown that PEGLip can complex circulating FVIII, which is an expected result as previously asserted by the Examiner. Furthermore, the Declaration fails to establish that binding circulating FVIII is an art accepted model for the therapeutic treatment of haemophilia. The Declaration fails to provide any evidence that the Declaration data can be correlated to treating haemophilia patients. In Applicant’s last response, Applicant stated: “The present inventors have surprisingly found that formulations of colloidal particles (liposomes) derivatized with a biocompatible polymer can be successfully administered and achieve a therapeutically effective dose in a subject.” (Page 8, lines 8-10). How the data provided in the Declaration equates to a “therapeutically effective dose” remains unknown. The alleged increases in Cmax for the time period measured is not correlated with having any therapeutic benefit to a haemophilia patient. Given that haemophilia is characterized as a bleeding disorder, a showing of increased clotting time or clot quality or decreased bleeding rates might have been persuasive data. Rather, the Declaration just provides data on the interaction of PEGLip and FVIII where the data in Figure 1 has no difference after 4 hours and Figure 2 appears statistically insignificant.  See MPEP 716.02(b): The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). In other words, the claims are directed to method of treating haemophilia patients and not the ability of PEGLIp to bind circulating FVIII, which is expected anyway. Moreover, the Examiner has cited evidence to support the Examiner’s position that pegylated liposomes have no effect on clotting at all. The Examiner has shown the art of Baru et al. measured the activity of PEGylated liposomes and found that PEGylated liposomes alone have no activity and have no indirect effect with respect to clotting (Table 1 and page 1064, right column In vitro characterization of PEGlip-FVIII). Thus, there is no expectation that administration of PEGylated liposomes will treat patients suffering from any degree of haemophilia. Accordingly, the Declaration data is not probative. 
Response to Arguments:
Applicant asserts that the Examiner has mischaracterized the prior art and more specifically the results from Baru et al. because the colloidal particle recited in the present claims alone is not intended to provide clotting activity but rather “is intended to provide a reaction surface where components of the coagulation cascade can co-localize in close proximity in order to increase the probability of initiating the coagulation cascade. Therefore, the claimed colloidal particle can facilitates bringing Factor VIII in close proximity with other components required for the coagulation cascade to form a clot.” So, on the one hand Applicant is asserting that the colloidal particles are not intended to provide clotting activity but on the other hand state that the colloidal particles participate in forming a clot. That makes no sense. 
Applicant next asserts that Baru et al. use 107-110 IU/mL FVIII which does not represent concentrations of FVIII in haemophilia patients. The Examiner does not understand Applicant’s point because those are the concentrations of the samples while the plasma concentration is something different. See Table 1 of Baru. 

    PNG
    media_image1.png
    274
    537
    media_image1.png
    Greyscale

Applicant asserts that when the claimed composition is administered to a patient suffering from haemophilia A, the claimed composition would provide a surface to attract the components of the coagulation cascade. The probability of the components of the coagulation cascade being able to react and form clots upon activation would be significantly increased by such a surface. Applicant also alleges that it will result in faster formation of a better-quality clot in haemophilia patients. However, nothing has been shown to substantiate that. There is no data on clot activation or clot quality or clotting at all. Consequently, this assertion is merely unsubstantiated attorney argument. Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977). In contrast, Baru et al. conclude that there is no clotting effect and, therefore no benefit to treating haemophilia with PEGLip alone, and Applicant has failed to demonstrate otherwise. 
Applicant next discusses the previously submitted response and mechanism of the claimed composition (pages 7-8 of remarks). However, the Examiner has evidence in the art of Baru et al. to raise reasonable doubt Applicant’s mechanism has any therapeutic benefit for treating haemophilia. The conventional wisdom in the art is to treat hemophilia patients with exogenous FVIII (See for example Baru et al.) thereby increasing the plasma concentration of FVIII. Applicant’s method does not add any exogenous FVIII but rather an adds an agent that can bind to the endogenous FVIII. After searching that concept, the Examiner did not find anything in the haemophilia art that taught treatment of haemophilia with agents that bind endogenous FVIII. Just because it can bind endogenous FVIII does not mean it has a therapeutic benefit to treating haemophilia without more. Applicant is premature in alleging any therapeutic benefit. Applicant still only has a general idea and does no more than state a hypothesis and propose testing by others to determine the accuracy of that hypothesis. That is not sufficient.
Applicant asserts that the claimed composition can increase FVIII activity. However, not only does Figure 2 not show a statistically significant increase in FVIII activity but also Applicant has failed to demonstrate that has any therapeutic benefit to a hemophilia patient especially when the increase in any activity is relatively short lived and the increase does not appear to be statistically significant over time. Applicant discusses the Declaration data which the Examiner has addressed in detail above. At best, all the Declaration data does is suggest further testing to see if it actually works in methods of treating hemophilia. Respectfully, Applicant’s arguments are not persuasive and no probative evidence has been presented. 
After careful consideration of all of Applicant’s arguments, none of Applicant’s arguments are persuasive and the enablement requirement is not satisfied. In the Examiner’s opinion, Applicant needs data related to clotting time or clot quality or bleeding rate in order for the data to be probative and then file a CIP application with that data. Otherwise, the Examiner is confident in proceeding to the Board of Appeals with the rejection of record. 
Conclusion

All claims are rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613